Title: From Thomas Jefferson to Le Mesurier & Cie., 20 September 1787
From: Jefferson, Thomas
To: Le Mesurier & Cie.



Gentlemen
Paris Sep. 20. 1787.

I have duly received the letter of the 14th. instant with which you have been pleased to honor me, and should cheerfully do any thing in my power to aid you in the disposal of your tobaccoes. I have asked of the Minister an order to the Farmers general to make out a report of all their purchases since the date of the order of Bernis, that we may see whether they have complied with that order. I expect daily a communication of their return. If it should appear from that, or from other evidence that they have not purchased the whole quantity required by the order of Bernis and on the terms therein specified, I shall ask an immediate injunction on them to purchase what they are deficient. These measures will require some little time, and in the mean while you might do well perhaps to be treating with the Farmers yourselves. Should any thing favourable take place, I shall immediately communicate it thro the agents at the several ports. M. Limozin is invested with that character at Havre.

I have the honor to be Gentlemen Your most obedient & most humble servant,

Th: Jefferson

